Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-29-2007

USA v. Mathis
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4089




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Mathis" (2007). 2007 Decisions. Paper 863.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/863


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                                __________

                                    No. 05-4089
                                       ____

                         UNITED STATES OF AMERICA

                                         v.

                                 JAMES MATHIS,

                                                  Appellant

                                    __________

                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                         (D.C. Criminal No.98-cr-00495-1)
                   District Judge: Honorable Bruce W. Kauffman
                                    __________

                                Argued May 8, 2007

                 Before: RENDELL and JORDAN, Circuit Judges,
                         and VANASKIE, District Judge.

                               (Filed June 29, 2007)



__________________

   * Honorable Thomas I. Vanaskie, Judge of the United States District Court for the
     Middle District of Pennsylvania, sitting by designation.
James M. Fox [ARGUED]
Suite 300
84 State Street
Boston, MA 02109

Counsel for Appellant
James Mathis


Nancy B. Winter [ARGUED]
Office of U.S. Attorney
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106

Counsel for Appellee
United States of America

                                      __________

                                 OPINION OF THE COURT
                                       __________


RENDELL, Circuit Judge.

      James Mathis appeals the District Court’s dismissal of his § 2255 motion as

time-barred. Six years ago Mathis filed a motion that would have been deemed timely

had the District Court found it to have complied with the forms for § 2255 motions, or

had deemed the filing timely subject to amendment. The District Court entered various

orders regarding Mathis’s compliance with form requirements before it accepted Mathis’s

filing in June 2002. The District Court subsequently dismissed the motion as time-barred

in July 2005. We find that the motion should be deemed timely filed and will remand for

a determination on the merits.


                                            2
       FACTUAL AND PROCEDURAL HISTORY

       Mathis pleaded guilty in federal court to two drug offenses on November 23, 1998.

A sentence of 120 months was imposed on June 26, 2000. Mathis did not pursue a direct

appeal. His conviction became final ten days after his conviction,1 on July 12, 2000, and

thus Mathis had until July 12, 2001 to file his § 2255 motion.

       Mathis signed his pro se motion on June 28, 2001, and the District Court docketed

it as a § 2255 motion to vacate, set aside, or correct the sentence.2 Had the motion been

in strict compliance with the form requirements, it would have been timely. The District

Court issued a noncompliance order on July 9, 2001, stating: “[T]his petition was not

filed with the standard 28 U.S.C. § 2255 form, as required by Local Civil Rule 9.3 . . . .”

App. 1. The District Court ordered that Mathis be provided with the official § 2255 forms

and ordered that he re-file the motion on the appropriate forms within 30 days or the

motion would be dismissed. Mathis was told that when he re-filed, he could indicate

whether he wanted to proceed with the pro se motion, or wanted to file one new all-

inclusive habeas motion. The Court concluded: “if the petitioner meets the requirements


 1
    Kapral v. United States, 166 F.3d 565, 577 (3d Cir. 1999) (“If a defendant does not
pursue a timely direct appeal to the court of appeals, his or her conviction and sentence
become final, and the statute of limitation begins to run, on the date on which the time for
filing such an appeal expired.”).
 2
   The substantive claims supporting the § 2255 motion are: (1) the conviction was
obtained by an illegal and defective superseding indictment, (2) the district court lacked
jurisdiction, (3) Mathis was denied effective assistance of counsel, and (4) Mathis’s
conviction and sentence were obtained unlawfully where the charged statute lacks a
corresponding penalty provision in the sentencing guidelines.

                                             3
of Local Civil Rule 9.3 but does not within thirty (30) days announce his intention to

withdraw, the court will proceed to decide the pro se motion as filed and captioned.”

App. 1. Mathis did not re-file within 30 days.

         The District Court dismissed the § 2255 motion on January 25, 2002, without

prejudice, but on March 20th, 2002, the District Court vacated the dismissal and

forwarded forms to Mathis with instructions to reply within 30 days. App. 20-21.

According to a subsequent order by the District Court, “on March 19, 2002, this court

Ordered petitioner to complete the standard 28 U.S.C. § 2255 form as directed by Local

Rule 9.3 (that is, by setting forth his entire argument on the forms, without recourse to

any attachments or reference to any other filings in this court.).” App. 2.

         Mathis replied to the order by filing a motion dated April 15, 2002, which was

docketed on April 22, 2002.3 Mathis listed his four grounds plainly on the form, but

included an attachment that set forth his argument, and in the spaces where the form

asked him to list facts in support of his argument Mathis typed “See Memorandum of

Law.” On April 29, 2002, the District Court dismissed the § 2255 motion without

prejudice, citing Mathis’s failure to include all of his argument on the form. The Court

wrote:




 3
  The record does not reflect when the motion was given to prison authorities for
mailing, which would be the appropriate filing date. See Houston v. Lack, 487 U.S. 266
(1988).

                                              4
              on March 19, 2002, this court Ordered petitioner to complete
              the standard 28 U.S.C. § 2255 form as directed by Local Civil
              Rule 9.3 (that is, by setting forth his entire argument on the
              forms, without recourse to any attachments or reference to
              other filings in this court), and, to return these correctly
              completed forms to the Clerk of the Court within thirty days,
              or this action would be dismissed . . .

              . . . on April 22, 2002, petitioner returned the standard form,
              but it was not completed in the manner dictated by Local
              Civil Rule 9.3 and this Court’s Order of March 19, 2002;
              more specifically, petitioner did not set forth his argument
              completely on the form, but instead made reference to an
              attached 21-page brief, plus exhibits . . . .

Id.

       As the dismissal was without prejudice, Mathis filed a new form which was

docketed on May 17, 2002. The District Court accepted this version and reopened the

case “for all purposes” in June 2002. App. 3. The matter then appears to have

languished.4 On June 29, 2005, the District Court issued an opinion denying the § 2255

motion as untimely. The District Court stated: “Although Petitioner’s first letter, if

construed as a 2255 motion, may have been considered timely filed, it was dismissed as it

did not comport with the standard for filing a 2255 motion and Petitioner did not notify

the Court as ordered . . . of any intent to have this letter deemed a habeas corpus motion.

All subsequent filings were untimely.” App. 6.




  4
  The docket reflects no activity on the motion between April 4, 2003 and March 19,
2004 except for a letter from Mathis informing the Court of a new mailing address.

                                              5
       Mathis argues that his § 2255 motion was in substantial compliance with the filing

requirements, and that the “flawed, but timely, 2255 motion is properly docketed when

mailed, provided the defendant later cures any defect within a reasonable time.”

Appellant’s Br. 17. He argues that the April 2002 filing accomplished this.

       DISCUSSION

       We have jurisdiction pursuant to 28 U.S.C. § 2253. We issued a certificate of

appealability on June 8, 2006 on the issue of whether Mathis’s motion was properly

denied as time-barred. We exercise plenary review over questions of law and review

findings of fact for clear error. Lambert v. Blackwell, 134 F.3d 506 (3d Cir. 1997).

Under Rule 2(c) of the Rules Governing Section 2255 Proceedings, § 2255 motions “must

substantially follow either the form appended to these rules or a form prescribed by a

local district-court rule.” Rule 9.3 of the Local Civil Rules for the Eastern District of

Pennsylvania states the following:

              (a) All petitions for writs of habeas corpus and all motions
              pursuant to 28 U.S.C. 2255 shall be filed on forms provided
              by the Court and shall contain the information called for by
              such forms. The required information shall be set [forth]
              concisely and legibly. Ordinarily, the court will consider only
              those matters which are set forth on the forms provided by the
              court. Any attempt to circumvent this requirement by
              purporting to incorporate by reference other documents which
              do not comply with this Rule may result in dismissal of the
              petition.

              (b) Any petition filed under 28 U.S.C. 2254 or motion filed
              under 28 U.S.C. 2255 which does not substantially comply
              with Rules 2 and 3 of the Rules governing petitions and
              motions filed under those sections may be returned by the

                                              6
                Clerk of the Court to the petitioner, if a judge of the court so
                directs, together with a statement of the reason for its return.
                A copy of any petition or motion returned for failure to
                comply shall be retained by the Clerk.

       The parties agree that the Rules Governing § 2255 motions were amended in 2004

to make explicit the instruction, established by two pre-2004 cases (Jones v. Bertrand,

171 F.3d 499 (7th Cir. 1999), and Spotville v. Cain, 149 F.3d 374 (5th Cir. 1998)), that

courts deem partially flawed § 2255 motions timely so as not to jeopardize a petitioner’s

AEDPA year.5 Similarly, the parties agree that, pre-2004, a motion that substantially

complied with the Local Rules should be deemed timely.

       The District Court chose not to deem the initial filing timely because it was not on

the right forms, and instead dismissed it “without prejudice.” It took up the case (perhaps

not realizing that the AEDPA year had run), and dismissed a second time “without

prejudice” because the forms stated “See Memorandum of Law” where it asked for the

facts supporting the motion, even though the grounds for the motion were listed clearly

on the forms. In each case, the District Court unnecessarily jeopardized Mathis’s

AEDPA year in the face of his persistent efforts to comply substantially with the form

requirements.




 5
   See, e.g., Appellee’s Br. 27 (“Although Harris [v. Vaughn, 129 Fed. Appx. 684 (3d Cir.
2005) ] was decided according to the version of the Rules existing prior to the 2004
amendments . . . the post-amendment Rules simply appear to codify the reasonableness
standard embraced by Harris and Jones for assessing the timeliness of improper petitions
filed before the termination of the one-year period, but corrected afterwards.”).

                                                7
       Pro se § 2255 motions are to be read liberally, see Higgins v. Beyer, 293 F.3d 683

(3d Cir. 2002), and that fact was given insufficient consideration here. We conclude that

writing “See Memorandum of Law” in the fact section of the forms did not mean that

Mathis had failed to “substantially follow” the Rules Governing § 2255 Proceedings and

Local Rule 9.3. Mathis listed his grounds plainly on the forms, and his actions reflect a

diligent attempt to navigate the rules governing § 2255 motions. There is no indication

that Mathis’s attachment was intended to circumvent the filing requirements or to burden

the District Court with the task of determining the grounds for his motion.6 His April

2002 motion was dated April 15, and the District Court may have unfairly considered the

motion as having been filed when docketed, rather than the day it was handed to the

prison official. See Houston v. Lack, 487 U.S. 266 (1988). Moreover, in light of the

District Court’s acceptance of the May 2002 motion and the Court’s reopening of the case

“for all purposes” we find the dismissal–three years later–to be arbitrary. In sum, we

think it clear that substantial compliance with the rules requires no more than what Mathis

has done here.

       CONCLUSION




 6
   We do not rule that the statement “See Memorandum of Law” required the District
Court to consider the arguments set forth in that document. We need not decide that issue
here. It is sufficient to say that Mathis’s insertion of that statement did not, in and of
itself and light of the circumstances here, render his filing anything less than substantially
compliant with the applicable rules.

                                              8
      For the reasons set forth, Mathis’s filings substantially followed the rules

governing § 2255 proceedings, and accordingly his § 2255 motion should have been

deemed timely. We will accordingly VACATE the District Court’s Order and REMAND

the motion for a determination on the merits.

_______________




                                             9